DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 05/16/2022, has been entered.

      Claims 1-130, 132 and 134 have been canceled. 
      Claims 1-130 and 132 have been canceled previously. 

     Claims 131, 135 and 136 have been amended.

 3.  Applicant’s election without traverse of Group I and species of (A) (C) PD-1 inhibitory antibodies / immune checkpoint inhibitor, (B) CD40 agonist antibody FGK45 and the TLR agonist MPL, (D) methods that do not require administration of IL-10 receptor or an IL-10, (E) the tumor type melanoma and PD-1 resistance and where the CD40 agonist and/or the TLR agonist are not required to be linked or provided in a nanoparticle in Response to Restriction Requirement, filed 07/29/2021, has been acknowledged.

     Upon reconsideration of applicant’s cancellation of the elected species tumor type melanoma,
     the election of species of has been extended to “lung cancer”.

      Claims 131, 133, 136, 142 and 143 are under consideration as they read on the elected inventions.

     Claims 135, 137-141 and 144-150 have been withdrawn from consideration as they read on non-elected inventions.

4. The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 05/16/2022. 

    The rejections of record can be found in the previous Office Action, mailed 11/16/2021.  

5.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 1131, 133, 136, 142 and 143 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention



     Applicant’s arguments, filed 05/16/2022 have been fully considered but have not been found convincing essentially for the reasons of record / herein.

     It is noted that the written description rejection of record / herein is based upon 35 USC 112(a) and not under 35 USC 112(b) as indicated in Section II of the Remarks.

      The previous rejection of the recitation of TLR4 agonist has been withdrawn in view of the amended claim to indicate that the TLR agonist is MPL.

     With respect to the 112 written description rejection with respect to CD agonists antibodies and PD-1 inhibitors antibodies,
     applicant argues with the 112 written description rejection with respect to CD agonists antibodies and PD-1 inhibitors antibodies,
      that the examiner bears the burden of proof, citing MPEP 2163, including reliance upon a general allegation of unpredictability, 
      the disclosure of numerous antibodies falling into genera CD40 agonist antibodies and PD-1 inhibitor antibodies, which applicant argues constitutes a representative number of species to a person of ordinary skill in the art and,
      where applicant argues that the cases heled that a disclosure of only one species of antibody did not provide written description for a claim directed to a genus of antibody, 
      which is not the situation here where the number species of antibodies are disclosed in the patent specification 
     
      The following is reiterated for clarity and convenience.

    The instant claims are drawn to 
     an immune checkpoint inhibitor, 
     a PD-1 inhibitor as it reads on the elected species of PD-1 inhibitor antibodies and
     an CD40 agonist antibody      
     encompassing various structural and functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of PD-1 inhibitory antibodies and anti-agonist anti-CD40 antibodies and antigen-binding fragments / antigen-binding portion with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  
     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

      In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395)     
     D’Angelo state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
    
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. 
     In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. 
     In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   
    In reporting Changes in complementarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion),
     The following record addresses the issues of the correlation of structure-function with antibodies, including agonistic anti-CD40 antibodies and anti-PD-1 antibodies.
      Sui et al. (Oncotarget, Vol. 6, No. 23, 19393-19404, 2015; published online 2015 Aug 5. Doi 10.18632/oncotarget5107) reports The anticancer immune response of anti-PD-1/PD-L1 and the genetic determinant of response to anti-PD-1/PD-L1 antibodies in cancer patients, including Abstract, Introduction, The Role of PD-1/PD-L1 Pathway in Cell Immune Response, The Role of PD-1/PD-L1 Pathway in Cancer, PD-1/PD-L1 Blockade and Its Clinical Application, The Genetic Determinants of Anti-PD-1/PD-L1 Antibodies Response, Conclusion and Therapeutic Perspectives (see entire document),
      including that it is no exactly clear how PD-1 mediates their effects since the possible molecular mechanisms by which anti-PD-1/PD-L1 antibodies enhance the host antitumor immune response remained, to maximize the potential to be applied for more stringent clinical study, the efficacy and safety of PD-1/PD-L1 targeting antibodies should be further investigate and the determinants of the immune response responses of these agents are still unknown.
      thus it is urgent to discern more sensitive and specific predictors of clinical outcomes in order to identify patients who will benefit the most from the clinical treatment (page 19399).

     With respect to anti-CD40 antibodies, including mutant Fc regions,
      Vonderheide et al. (Clin Cancer Res 19: 1035-1043, 2013) reviews Agonistic CD40 Antibodies and Cancer Therapy and noting different mechanisms / diverse activities of different agonistic anti-CD40 antibodies as well as the role of Fc (versus antigen-binding fragments), isotype and Fc:Fc Receptor (e.g., see Mechanisms of Action of Agonistic CD40 mAB and Role of FcR Crosslinking with CD40 mAb on pages 2-4) as well as noting that is critical that one must improve our understanding of the mechanism of action of different CD40 mAb and understand which of the many mechanisms is the most appropriate for a given situation or diseases (e.g., see Future Challenges and Conclusions on pages 6-7) (see entire document, Abstract, Introduction, Mechanisms of Action of Agonistic CD40 mAb, Role of FcR Crosslinking with CD40 mAb, Clinical Development of Agonist CD40 mAb, Words of Caution and Toxicity and Future Challenges, Conclusions).

      It has been acknowledged that page 5 of the specification discloses several agonistic anti-CD40 antibodies and several checkpoints inhibitors including anti-PD-1 antibodies.

    With respect to the diverse specificities, functional and structural characteristics encompassed by the claimed invention, the skilled artisan has known that that a single amino acid substitution in a common allele ablates binding of an antibody and that there can be a dissociation of immunoreactivity from other biological activities when constructing analogs.   

     Also, it has been noted, applicant’s reliance upon screening approaches to evaluate and identify antibodies having the sequence / residue structures that contribute / affect various variables associated with antibody specificity to various antigen /epitope specificities as well as antibodies associated with anti-PD-1 antibodies and anti-CD40 antibodies.

     The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed limitations of the anti-PD-1 antibodies and anti-CD40 antibodies encompassed by the claimed functional attributes / specificities.  

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).



     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

     The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-PD-1 antibodies and anti-CD40 antibodies encompassed by the claimed invention. 

     The claims do not define the relevant identifying characteristics, namely the relevant structural features of the claimed anti-PD-1 antibodies and anti-CD40 antibodies encompassing by the claimed limitations including specificities, structural and functional attributes.

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).
     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed anti-PD-1 antibodies and anti-CD40 antibodies comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-PD-1 antibodies and anti-CD40 antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD40 antibodies and anti-PD1 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
    
    The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-PD-1 antibodies and anti-CD40 antibodies. 

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Applicant does not sufficiently describe the structure-identifying information about the claimed anti-PD-1 antibodies and anti-CD40 antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-PD-1 antibodies, anti-CD40 antibodies and therapeutic / second agents themselves.

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     It is maintained that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying anti-PD-1 antibodies and anti-CD40 antibodies.

    Therefore, there is insufficient written description for genus of anti-PD-1 antibodies and anti-CD40 antibodies encompassed by the claimed invention to provide sufficient structure for the anti-PD-1 antibodies and anti-CD40 antibodies claimed and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

     Applicant’s arguments have not been found persuasive.






6. Upon reconsideration of applicant’s Remarks and information below, filed 05/16/2022,
     the previous rejection under 35 U.S.C. 112(a) as failing to comply with the enablement has been withdrawn. 

     The present Office Action rejects claim 133 under 35 U.S.C. 112(a) for allegedly failing to comply with the enablement requirement. See Office Action at pages 8-9. Specifically, the Office Action asserts that methods involving the antibody FKG45 are not enabled because the antibody is not "known and readily available to the public or obtainable by a repeatable method set forth in the specification." 
     Applicant respectfully disagrees and traverses this rejection. The antibody FKG45 is well-known in the art and is readily available to the public. For example, the FKG45 antibody is commercially available from multiple sources, including, but not limited to: 
     " Bio X Cell (InVivoMAb anti-mouse CD40 Clone, Catalog # BE0016-2; Category: 
        FGK4.5/ FGK45; https://bxcell.com/product/m-cd40/) 

      " Enzo Life Sciences (CD40 (mouse) monoclonal antibody (FGK45), Catolog # ALX-805- 046-C100;      
         https://www.enzolifesciences.com/ALX-805-046/cd40-mouse-monoclonal- antibody-fgk45/) 

      " Absolute Antibody (Anti-CD40 [FGK45], https://absoluteantibody.com/product/anti- cd40-fgk45/) 

      " BioLegend (FGK45, Catalog # 157503; https://www.biolegend.com/en-us/search- results/ultra-leaf-purified-
        anti-mouse-cd40-antibody-18037?GroupID=GROUP20) 

      " Antibodies.com (Anti-CD40 Antibody [FGK45.5]; Catalog # a251036 
         https://www.antibodies.com/cd40-antibody-fgk45-5-a251036) 


7.  Claims 131, 133, 136, 142 and 143 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Zippelius et al. (Cancer Immunol Res 3(3): 236-244, 2015) (1449; #2) in view of Ellmark (US 2016/0311916), Kim et al. (US 2014/0341978), Van der Voort et al., J. Immunotherapy 36: 29-40, 2013 (1449; #19) and Stone et al. (PloS ONE Volume 4, Issue 10: e7334, pages 1-14, 2009) (1449; #16).
 
     Applicant’s arguments, filed 05/16/2022, have been fully considered but have not been found convincing essentially for the reason of record / herein. 

     Applicant argues the following.

     Applicant respectfully traverses this rejection. However, to advance prosecution Applicant has amended the claims, without prejudice, to specify treatment of lung cancer, ovarian cancer or sarcoma. The present application provides experimental data demonstrating successful treatment of these cancer types using methods as presently claimed. See, for example, Figures 23, 24, and 25 and Example 4 of the present application as-filed. None of the cited references demonstrate successful treatment of these tumor types. Zippelius provides experimental data for colon and breast tumors only. Ellmark provides experimental data for bladder tumors only. Kim provides experimental data for B 16 melanoma cells, CT26 colon cancer cells, and a SCCFVII squamous cell carcinoma cells only. Van de Voort and Stone provide experimental data for B 16 melanomas only. While some of these references mention long laundry lists of potential cancers that could theoretically be treated, they do not provide any experimental evidence for, and thus provide no reasonable expectation of success with regards to, treatment of lung cancer, ovarian cancer or sarcoma. 




     It is also noted that Stone relates to combinations of CD40 ligands, not CD40 agonist antibodies, with TLR agonists and states: "However, agonistic anti-CD40 antibodies can be toxic, especially if used repeatedly." Stone also found no benefit from using the TLR4 agonist MPL (it described a benefit using CpG and poly(I:C), but no benefit with MPL (See Stone, Figure 2: "A screen of TLR agonists showed that CpG and poly(I:C) had additional antitumor effects when combined with 4-trimer CD40L plasmid DNA. Panels A and B - The combination of4-trimer pSP-D- CD40L with CpG or poly(I:C), but not other TLR agonists tested, slowed the growth of established B1 6F10 tumors. "Emphasis added). Thus, Stone acknowledges / demonstrates the unpredictability with regards to whether or not CD40 agonism and/or TLR agonism will be beneficial in a given situation, underscoring why, prior to the present invention, one of ordinary skill in the art would not have had a reasonable expectation of success as regards the claimed treatment methods. 
 
  The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

      One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 

      In contrast to applicant's assertions and conclusory statements based upon experimental studies and statements about agonistic anti-CD40 antibodies, 
    the prior art as a whole provides sufficient guidance and direction to administer the combination of a PD-1 inhibitor, CD40-specific antibody and TLR4 agonist MPL to treat cancers, including lung cancer, now claimed, melanoma as previous claimed, as well as other cancers of interest.

     Applicant has not sufficiently set forth the deficiencies of the clear teachings of the prior art as a whole.
        
     As indicated above, upon reconsideration of applicant’s cancellation of the elected species tumor type melanoma,
     the election of species of has been extended to “lung cancer”.

       In contrast to applicant’s arguments with respect to “lung cancer”, 
       the prior art Ellmark teach that the cancer may lung cancer (see paragraph [0265] and claim 16) and 
       Kim teach that patients having a variety of cancers may be treated with the combination regiment, including lung cancer (paragraphs [0023], [0081]).   

       As indicated previously, the prior art teaches the advantageous properties of CD40 binding  of combination therapy, including therapeutically effective amounts, including potent and effective immune activation to treat effective desired therapeutic responses, including the combination of two or more agents (e.g., (see paragraphs [0140], [0235], [0260], [0263], [0280], [0298]; Ellmark).

     Similarly, Kim teach combinatorial effective against established tumor, including multiple tumors, including lung cancer, (paragraphs [0003], [0005], [0016], [0022], [0023], [0053],  [0054]),
        including noting that using PD-1 blockade dues to the toxicity with ipilimumab 
        including that anti-tumor effects correlated with activated DC [0077]
        including effective anti-tumor response (e.g., paragraphs [0002]-[0006], [0012]-[0029 [0004], [0005], [0011], [0071]-[008]),
       including the role of CD40L/ CD40 (see paragraphs ( [0024], [0061]).

     The following is reiterated for clarity and convenience.

     Zippelius et al. teach Induced PD-L1 Expression Mediates Acquired Resistance to Agonistic Anti-CD40 Treatment,
     including that agonistic anti-CD40 antibodies induce beneficial antitumor T cell responses  in cancer models and clinical trials, 
     report that anti-CD40 treatment induces PD-1L upregulation on tumor-infiltrating monocytes and macrophages depending on T cells and IFNγ, which can be counteracted by coadministration of antibodies blocking PD-1, including anti-RMP1-14 antibody, where the combined treatment was highly synergistic, where the concomitant blockade is a viable therapeutic strategy to optimize clinical outcomes,     
    where clinical trials with agonistic anti-CD40 therapy have been applied to patients suffering from melanoma, pancreatic carcinoma and non-Hodgkin lymphoma,
     where inhibitors of PD-1/PD-L1 pathway exert potent antitumor activity in models / clinical trials, including overcoming PD-L1-mediated secondary resistance and improve T cell functions and benefit patients with cancer
     (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion).

      With respect to known agonistic anti-CD40 antibodies,
       Ellmark teaches agonistic anti-CD40, including FGK45 (paragraph [0320])
immunomodulatory antibodies targeting PD-1 (see paragraphs [0298]),
       including various administration and dosages modes / regimens (e.g., see paragraphs [0292]-(0298]),
      including effective amounts for a given purpose will depend on the severity of the disease or injury, including the treatment of cancer, including melanoma (see paragraphs [0263]-[0265], [0294]) (see entire document, including Abstract, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Sequence Listing, Brief Description of the Figures, Detailed Description of the Invention, Examples, Claims).

    In teaching Cancer Immunotherapy,
    Kim et al. report testing combinatorial therapy with anti-PD-1 blockade, including significant survival benefit and adaptive resistance mechanism where anti-PD-1 blockade can unleash its anti-tumor efficacy of resident tumor specific cytotoxic T cells that induction of responses via IFNγ  such that anti-PD-1 blockade is therefore ideally suited for combination therapy with IFNγ induced vaccine (se paragraph [0081) and
     Anti-PD-1 antibodies formulated with TLR4 agonist to target dendritic cells to improve local anti-tumor responses in vivo as well as CD40/CD40 associated with stimulated dendritic cell induction, recruitment and maturation (paragraphs 0024]) (see entire document, including Background of the invention, Summary of the Invention, Detailed Description of the Invention, Examples, Claims).  
     In turn, these observations are consistent with the role of combination therapy with agonist anti-CD40 antibodies and TLR4’s in treatment of tumors, including melanoma, with anti-PD-1 antibodies. 

    Van der Voort et al. teach intratumoral delivery of low doses of anti-CD40 antibody combines with monophosphoryl lipid A induces local and systemic antitumor effects in immunocompetent and T cell-deficient mice, including the activation of monocyte and macrophages in immunocompetent and T cell-deficient hosts and induce suppression of tumor grown in vitro and in vivo, including synergy between anti-CD40 antibody and MPL in immunocompetent mice, which may be a better combination than anti-CD40 antibody and CpG. (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion). 


     Stone et al. report nanoparticle delivered multimeric soluble CD40L DNA combine with TLR agonist a treatment for melanoma, wherein the two categories of immune activators would induce significant / synergistic antitumor effects, including the eradicating of established tumors, including that the effect of the treatment was from the host response and not the tumor (that is tumor did not express CD40L) (see entire document, including Abstract, Introduction, Materials and Methods, Results, Discussion.

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements (e.g., treating, including treating tumors / melanoma with an agonistic anti-CD40 antibody, anti-PD-1 antibody and TLR4 agonist MPL 
     were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of treating cancer, including melanoma, including checkpoint inhibitor (e.g., PD-1 resistant tumor) by administering anti-PD-1 antibodies, agonistic anti-CD40 antibodies and TLR4 (e.g., MPL) to take the advantages of these elements to treat cancer / melanoma and maintain / enhance alone and in combination, including synergistic combinations, their respective characteristics / properties in sensitizing and the tumor the checkpoint inhibitor (e.g., anti-PD-1 antibody) and treating the subject in need thereof with a reasonable expectation of success. 

     Doses and dosage regimens are result effective variables. 

     It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 

     As both doses and dosage regimens were known to the ordinary artisan, it would have been obvious to optimize both the dosages and dosage regimens to treat patients with cancer, including melanoma, including intratumoral delivery / systemically as claimed in 142-143, 
      including systemic administration, intratumoral administration (e.g., see paragraphs [0005], [0100]-[0112], [0228], [0251], [0254], [0256], [0292]-[0298], [0319], [0322], claim 15 of Ellmark) and (see paragraphs [0373] systemic delivery  and [0024], [0037], [0044]-[0048], [0279], [0283] of Spencer).

     It is maintained that given the teachings of the prior art to provide various therapeutic agents anti-PD-1 antibodies, agonistic anti-CD40 antibodies and TLR (MPL) to treat cancer, including melanoma, including a checkpoint inhibitor-resistant melanoma,
     one of ordinary skill in the art at the time the invention was made would have been motivated to treat cancer, including melanoma, including checkpoint inhibitor (e.g., PD-1 resistant tumor) by administering anti-PD-1 antibodies, agonistic anti-CD40 antibodies and TLR4 (e.g., MPL) to take the advantages of these elements to treat cancer / melanoma and maintain / enhance alone and in combination, including synergistic combinations, their respective characteristics / properties in sensitizing and the tumor the checkpoint inhibitor (e.g., anti-PD-1 antibody) and treating the subject in need thereof with a reasonable expectation of success. 



     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d, 1385 (U.S. 2007).

     Applicant’s arguments have not been found persuasive.

8.  No claim allowed. 

9.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 3, 2022